     Case 2:17-cv-05777-RGK-AS Document 84 Filed 05/15/20 Page 1 of 1 Page ID #:1125



 1
 2
 3
 4
 5                                                                   JS-6
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11     HUEY FERGUSON JR.,                     )   NO. CV 17-05777-RGK (AS)
                                              )
12                       Plaintiff,           )
                                              )
13                  v.                        )         JUDGMENT
                                              )
14     CLYETTE WILCHER,                       )
                                              )
15                       Defendant.           )
                                              )
16
17           Pursuant to the Court’s Order Accepting Findings, Conclusions and
18     Recommendations of United States Magistrate Judge,
19
20           IT IS ADJUDGED that the above-captioned action is dismissed           with
21     prejudice.
22
23           DATED: May 15, 2020
24
25
26
                                                 R. GARY KLAUSNER
27                                         UNITED STATES DISTRICT JUDGE
28
